Citation Nr: 1604529	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-06 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for dermatitis, currently rated as 10 percent disabling.

2.  Entitlement to service connection for major depression (also claimed as depression and anxiety) secondary to service-connected dermatitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina; an October 2010 rating decision by the RO in Cleveland, Ohio; and a June 2012 rating decision by the RO in Louisville, Kentucky.  Subsequent to the June 2012 rating decision, jurisdiction was transferred to the RO in Columbia, South Carolina.

The December 2009 rating decision did not become final and remains pending because of the submission of new and material evidence, and VA must relate any subsequent decision back to the original claim.  38 C.F.R. § 3.156(b) (2015); see Bond v. Shinseki, 659 F.3d 1366, 1368 (Fed. Cir. 2011); Charles v. Shinseki, 587 F. 3d 1318, 1323-24 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F. 3d 1362, 1367-68 (Fed. Cir. 2007); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In December 2015, the Veteran and his son testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Veteran has asserted that his service-connected disabilities prevented him from working.  See December 2015 hearing transcript.  Therefore, the Board finds that the TDIU issue is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's dermatitis is manifested by more than 40 percent of the exposed area affected.

2.  The Veteran's major depression was caused by his service-connected dermatitis.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 60 percent for the Veteran's dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.118, Diagnostic Code (DC) 7813-7806 (2015).

2.  The criteria for secondary service connection for major depression have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the Veteran's claim for entitlement to a disability rating in excess of 10 percent for dermatitis in full.  Specifically, at his December 2015 hearing before the undersigned VLJ, the Veteran, through his representative, informed VA that he meets the criteria for a 60 percent rating and, as such, the assignment of a 60 percent rating would satisfy his appeal.  See Transcript, p. 12; see also AB v. Brown, 6 Vet. App. 35, 38 (1993).  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Increased Rating - Dermatitis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the RO has rated dermatitis under 38 C.F.R. § 4.118, DC 7813-7806, the code for dermatitis or eczema, based upon the percentage of exposed and total body areas affected.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).

DC 7813 provides that dermatophytosis is to be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118 (2015).

DC 7806 provides for a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating available under DC 7806, 60 percent is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

Here, in March 2012, the Veteran was provided a VA medical examination.  The VA examiner diagnosed dermatitis.  On physical examination, dermatitis affected less than 20 percent of the total body area and less than 5 percent of the exposed area.  Further, eczema affected less than 20 percent of the total body area and less than 5 percent of the exposed area.  Nevertheless, a VA treatment record dated July 2012 indicates that during flare-ups, the Veteran could present with as many as 20 to 50 lesions with each lesion tending to be circular and measuring 2 to 10 cm. in diameter.

In February 2013, a Disability Benefits Questionnaire (DBQ) was provided by the Veteran's treating physician.  A diagnosis of dermatitis was noted and the physician indicated that the Veteran treated his dermatitis with topical corticosteroids.  Further, it was noted that the Veteran's dermatitis affected 20 to 40 percent of his total body area and more than 40 percent of his exposed area.  

As mentioned above, the Veteran testified during his Board hearing that a disability rating of 60 percent would satisfy his appeal.  As the Board's grant of a 60 percent schedular rating for dermatitis thus represents a full grant of the benefit sought, no discussion of an extraschedular component is necessary.

Secondary Service Connection - Major Depression

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In May 2012, the Veteran was provided a VA mental examination.  The VA examiner diagnosed depressive disorder secondary to medical condition.  The examiner opined that the Veteran's depressive disorder was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected dermatitis.  However, she explained that he had many other serious medical conditions that were contributing to his depression and that although dermatitis was a contributing factor, it was not the major factor.

The February 2013 DBQ provided by the Veteran's treating physician indicates a diagnosis of major depressive disorder.  The physician opined that it is more likely than not that the Veteran's major depressive disorder is caused by his dermatitis that covered over 40 percent of his body and exposed areas.

In light of the VA examiner's opinion and treating physician's opinion, the Board finds that the Veteran's major depression is caused by his service-connected dermatitis.  Although the VA examiner stated that dermatitis was not the major factor contributing to the Veteran's major depression, she maintained that dermatitis was a contributing factor.  The evidence establishes that the Veteran's major depression is related to his service-connected dermatitis, and thus secondary service connection for major depression is warranted.


ORDER

A 60 percent disability rating for dermatitis is granted, subject to the applicable criteria governing the payment of monetary benefits.

Service connection for major depression secondary to service-connected dermatitis is granted.


REMAND

A TDIU claim was raised during the Veteran's Board hearing.  The claim for a TDIU must be remanded for consideration of the newly service-connected disability of major depression and increased rating for dermatitis.  These issues are inextricably intertwined with the TDIU claim and must be remanded for development and adjudication.  This TDIU claim must also be remanded to obtain a VA examination to evaluate the impact of the Veteran's service-connected disabilities on his ability to work.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate VA examination, to be conducted, if possible, by a vocational specialist.

(a)  Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.

(b)  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, pulling, using a computer, concentrating, communicating, and interacting with others.

2.  Re-adjudicate the appeal.  If any benefit sought is denied or is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


